Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/US2016/022080.
	The amendment filed on March 1, 2021 has been entered.
	Claims 1-15 and 21-23 are pending.

Election/Restrictions
Applicant elected without traverse of Group I with an election species of:
A)    First enzyme composition: Xylanase: SEQ ID NO: 12, Beta-xylosidase: SEQ ID NO: 16, and Endoglucanase: SEQ ID NO: 20
B)    Second enzyme composition: AA9 (GH61) polypeptide having cellulolytic enhancing activity: SEQ ID NO: 10, Beta-glucosidase: SEQ ID NO: 4, Cellobiohydrolase I: SEQ ID NO: 6, Cellobiohydrolase II: SEQ ID NO: 8, Xylanase: SEQ ID NO: 12, and Beta-xylosidase: SEQ ID NO: 16
C)   Reactor: Same reactor, CSTR
D)   fermentation product: Glucose
in the reply filed on June 10, 2019.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable without traverse in the reply filed on June 10, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 1, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.   

Response to Arguments
 	Applicant’s amendment and arguments filed on March 1, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Rejections - 35 USC § 112

Claim 10 has been amended to recite that step c) is carried out in the same reaction as step b), which was described in the specification.  Therefore, the claim no longer contains new matter and the rejection of claim 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-9, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke (WO 2009/046524 – form PTO-1449), McBrayer (US .
 Burke discloses a method for improving glucose yield from lignocellulosic material via two-stage enzymatic hydrolysis/saccharification of said lignocellulosic material ([0001]). Regarding claim 1 a), Burke discloses pretreating the lignocellulosic material by steam explosion or liquid hot water treatment ([0032] and [0034]). Regarding claim 1 b),    Burke discloses a first stage (first enzymatic hydrolysis/saccharification step) comprising an enzyme composition comprising of one more hemicellulases that break down hemicellulose structure, such as β-1,4 linkage of xylose, xylanase, and endo-cellulases ([0007]-[0008], [0011], [0043]-[0046], [0049] and [0051).  Regarding claims 1 c)  and claims 21-23, Burke discloses a second stage (second enzymatic hydrolysis/saccharification step) comprising continuing saccharification of the lignocellulosic material to produce fermentable sugars by combining the material of the first stage an enzyme composition comprising one or more cellulases that target cellulose, such as beta-glucosidases ([0008]-[0009] and [0059]-[0063]).  
The difference between the disclosure of Burke and the instant claim is that Burke does not discloses a first enzyme composition comprising of a xylanase having 100% sequence identity to SEQ ID NO:12 of the instant application, a beta-xylosidase having 100% sequence identity to SEQ ID NO:16 of the instant application, and an endoglucanase having 100% sequence identity to SEQ ID NO:20 of the instant application, a second enzyme composition comprising cellobiohydrolase I, cellobiohydrolase II, endoglucanase, and AA9 (GH61), and performing step b) in a continuously stirred tank reactor (CSTR).

CSTR and hydrolysis of lignocellulosic material was known in the art. Regarding claims 1 and 9, Harlick discloses enzymatic hydrolysis of lignocellulosic material using CSTR (abstract, [0019], and [0066]-[0115]).   
  	Therefore, combining the teachings of Burke, McBrayer, and Harlick, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art enzymes of the first enzyme composition with other known enzymes, such as the xylanase, beta-xylosidase, and endoglucanase of McBrayer because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable and also since all the claimed elements were known in the prior art and one skilled in the art   One of ordinary skill in the art at the time the invention was made would have been motivated to add said cellobiohydrolase I, cellobiohydrolase II, AA9 (GH61), and endoglucanase to further break down cellulose and oligosaccharides to monomeric sugars. Also, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to carry out the method of Burke via CSTR.  Using the known technique of using CSTR would have been obvious to one of ordinary skill.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (CSTR) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement (CSTR) to a “base” device (method of saccharifying cellulosic material) in the prior art and the results would have been predictable to one of ordinary skill in the art.   One of ordinary skill in the art would have had a reasonable expectation of success since Burke discloses a two-stage step 
Therefore, the above references render claims 1, 6-9, and 21-23 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  
At page 7, last paragraph of the Remarks, Applicant has summarized Burke’s process.  It does not appear to present any arguments.
Applicant argues that as noted in Burke, the two step enzymatic process described therein is provided as a more efficient alternative to traditional methods that comprise “a pretreatment step...[and] an enzymatic or chemical hydrolysis” (page 1, lines 24-26).  Applicant argues that Burke does not teach or suggest a process, as claimed, and that the differences between Burke and the presently claimed process extend beyond the enzyme composition, but also to the inclusion of a pretreatment step and the secondary references do not remedy the deficiencies of Burke. 
This is not found persuasive. The improvement made by Burke to the traditional method is a two-stage enzymatic hydrolysis/saccharification process.  Burke does teach replacing the traditional “pretreatment step...[and] an enzymatic or chemical hydrolysis” with a two step enzymatic process lacking a pretreatment step.  Regarding the pretreatment step recited in claim 1 a), Burke discloses pretreating the lignocellulosic material by steam explosion or liquid hot water treatment ([0032] and [0034]) before the two-stage enzymatic hydrolysis/saccharification process.  Therefore, in combining the teachings of Burke, McBrayer, and Harlick, it would have been obvious to one having 
Applicant argues that the combination of Burke, McBrayer, and Harlick does not describe a process as claimed.  This is not found persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Hence the rejection is maintained.
 
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke, McBrayer, and Harlick applied to claims 1, 6-9, and 21-23 above, and further in view of Power (WO 2009/117689 – cited previously on form PTO-892).  
The combined teachings of Burke, McBrayer, and Harlick do not disclose the amounts of xylanase, beta-xylosidase, and endoglucanase as recited in claims 2-5 and 16.

Therefore, combining the teachings of Burke, McBrayer, Harlick, and Power, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to carry out the method of Burke in one reactor via CSTR and optimize the dosage of xylanase, beta-xylosidase, endoglucanases, and cellulases using the disclosure of Power.  Optimizing dosages of cellulases/hemicellulases would have been obvious to one of ordinary skill.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (optimum dosages of cellulases/hemicellulases) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement (dosages of cellulases/hemicellulases) to a “base” device (method of saccharifying cellulosic material) in the prior art and the results would have been predictable to one of ordinary skill in the art.  Therefore, the above references render claims 1-9 and 21-23 prima facie obvious.	
In response to the previous Office Action, Applicant has traversed the above rejection.  

This is not found persuasive. As discussed above, the combination of Burke, McBrayer, and Harlick describes a process as claimed because Burke does not disclose replacing the traditional “pretreatment step...[and] an enzymatic or chemical hydrolysis” with a two step enzymatic process lacking a pretreatment step.  Powers is relied upon for its teaching of ranges of enzymes.  Therefore, combining the teachings of Burke, McBrayer, Harlick, and Power, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to carry out the method of Burke and optimize the dosage of xylanase, beta-xylosidase, endoglucanases, and cellulases using the disclosure of Power
Hence the rejection is maintained. 

Claims 1, 6-10, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke (WO 2009/046524 – form PTO-1449), McBrayer (US 8,580,536 – cited previously on form PTO-892), and Sjoede (US 2013/0217074 – cited previously on form PTO-892).
Burke discloses a method for improving glucose yield from lignocellulosic material via two-stage enzymatic hydrolysis/saccharification of said lignocellulosic material ([0001]). Regarding claim 1 a), Burke discloses pretreating the lignocellulosic material by steam explosion or liquid hot water treatment ([0032] and [0034]). Regarding   Burke discloses a first stage (first enzymatic hydrolysis/saccharification step) comprising an enzyme composition comprising of one more hemicellulases that break down hemicellulose structure, such as β-1,4 linkage of xylose, xylanase, and endo-cellulases ([0007]-[0008], [0011], [0043]-[0046], [0049] and [0051).  Regarding claims 1 c)  and claims 21-23, Burke discloses a second stage (second enzymatic hydrolysis/saccharification step) comprising continuing saccharification of the lignocellulosic material to produce fermentable sugars by combining the material of the first stage an enzyme composition comprising one or more cellulases that target cellulose, such as beta-glucosidases ([0008]-[0009] and [0059]-[0063]).  
The difference between the disclosure of Burke and the instant claim is that Burke does not discloses a first enzyme composition comprising of a xylanase having 100% sequence identity to SEQ ID NO:12 of the instant application, a beta-xylosidase having 100% sequence identity to SEQ ID NO:16 of the instant application, and an endoglucanase having 100% sequence identity to SEQ ID NO:20 of the instant application, a second enzyme composition comprising cellobiohydrolase I, cellobiohydrolase II, endoglucanase, and AA9 (GH61), and performing step b) in a continuously stirred tank reactor (CSTR) and carrying out step a) and step c) in the same reactor.  
Regarding clams 1b) and claims 6-8, McBrayer discloses an enzyme composition, for saccharification of lignocellulosic material, comprising of a xylanase, beta-xylosidase, and an endoglucanase, wherein the xylanase (SEQ ID NO:48) has100% sequence identity to SEQ ID NO:12 of the instant application, the beta-xylosidase (SEQ ID NO:206) has 100% sequence identity to the beta-xylosidase of 
	Regarding claim 1 and 9-10, Sjoede discloses a method of continuous process for the enzymatic hydrolysis of cellulose biomass comprising of pretreatment and saccharification of lignocellulosic material in one reactor and saccharification in a CSTR ([0033]-[0046] and claims 1 and 7-8 and on page 7).
  	Therefore, combining the teachings of Burke, McBrayer, and Sjoede, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art enzymes of the first enzyme composition with other known enzymes, such as the xylanase, beta-xylosidase, and endoglucanase of McBrayer, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable and also since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Also, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to add   One of ordinary skill in the art at the time the invention was made would have been motivated to add said cellobiohydrolase I, cellobiohydrolase II, AA9 (GH61), and endoglucanase to further break down cellulose and oligosaccharides to monomeric sugars. Also, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to carry out the method of Burke in one reactor via CSTR.  Using the known technique of using one reactor and CSTR would have been obvious to one of ordinary skill.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (CSTR in one reactor) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement (one reactor and CSTR) to a “base” device (method of saccharifying cellulosic material) in the prior art and the results would have been predictable to one of ordinary skill in the art.   One of ordinary skill in the art would have had a reasonable expectation of success since Burke discloses a two-stage step of hydrolyzing lignocellulosic material to glucose and the recited enzyme in the claims were known in the art.  
prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that as argued above, Burke is deficient as a primary reference in that it does not describe a process as claimed. 
This is not found persuasive.  As discussed above, the improvement made by Burke to the traditional method is a two-stage enzymatic hydrolysis/saccharification process.  Burke does teach replacing the traditional “pretreatment step...[and] an enzymatic or chemical hydrolysis” with a two-step enzymatic process lacking a pretreatment step.  Regarding the pretreatment step recited in claim 1 a), Burke discloses pretreating the lignocellulosic material by steam explosion or liquid hot water treatment ([0032] and [0034]) before the two-stage enzymatic hydrolysis/saccharification process. Therefore, in combining the teachings of Burke, McBrayer, and Sjode, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art enzymes of the first enzyme composition with other known enzymes, such as the xylanase, beta-xylosidase, and endoglucanase of McBrayer because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable and also since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

This is not found persuasive.  Burke discloses a method for improving glucose yield from lignocellulosic material via two-stage enzymatic hydrolysis/saccharification of said lignocellulosic material ([0001]). McBrayer discloses an enzyme composition, for saccharification of lignocellulosic material comprising of a xylanase, beta-xylosidase, and an endoglucanase and cellulase enzymes for breaking down cellulose and oligosaccharides to monomeric sugars, such as cellobiohydrolase I, cellobiohydrolase II, endoglucanase, and AA9 (GH61).   Therefore, one having ordinary skill in the art would have been motivated to replace the prior art enzymes of the first enzyme composition of Burke with other known enzymes for saccharification of lignocellulosic material, such as the xylanase, beta-xylosidase, and endoglucanase of McBrayer, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable and also since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in 
Hence the rejection is maintained. 
 
	Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke, McBrayer, and Sjoede applied to claims 1, 6-10, and 21-23 above, and further in view of Power (WO 2009/117689 – cited previously on form PTO-892).  

	Optimizing dosage of enzymes were routine in the art.  Power discloses ranges of enzymes per gram of biomass, such as 0.1-200, 1-100, 10-50, 0.1-50, 1-40, 20-4-, 1-30, 10-20, or 0.1-50, mg of enzyme per gram of biomass ([0061]) and various ratio of hemicellulase and cellulase  in the range of 1-50% of total enzymes and 99-50%, respectively, of total enzymes ([0062]). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”, see MPEP 2144.   
	Therefore, combining the teachings of Burke, McBrayer, Sjoede, and Power, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to carry out the method of Burke in one reactor via CSTR and optimize the dosage of xylanase, beta-xylosidase, endoglucanases, and cellulases using the disclosure of Power.  Optimizing dosages of cellulases/hemicellulases would have been obvious to one of ordinary skill.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (optimum dosages of cellulases/hemicellulases) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement (dosages of cellulases/hemicellulases) to a “base” device (method of saccharifying cellulosic material) in the prior art and the results would have been predictable to one of ordinary skill in the art. 
prima facie obvious.	 
In response to the previous Office Action, Applicant has traversed the above rejection.  
	Applicant argues that as discussed above, one of skill in the art would not have looked to Sjode in combination with Burke. Citation of Power would not have remedied the deficiencies in the combination of Burke, McBrayer and Sjode or altered the inclination to combine Burke, McBrayer and Sjode. The ranges of enzyme doses in Power does not remedy the deficiencies of the combination of Burke and McBrayer, or of Burke and McBrayer in combination with Sjode. 
This is not found persuasive.  As discussed above, the combination of Burke, McBrayer, and Sjode describes a process as claimed because Burke does not disclose replacing the traditional “pretreatment step...[and] an enzymatic or chemical hydrolysis” with a two-stage enzymatic hydrolysis/saccharification lacking a pretreatment step.  Powers is relied upon for its teaching of ranges of enzymes.  Therefore, combining the teachings of Burke, McBrayer, Sjode, and Power, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to carry out the method of Burke and optimize the dosage of xylanase, beta-xylosidase, endoglucanases, and cellulases using the disclosure of Power
Hence the rejection is maintained. 

 

Conclusion

	Claims 1-15 and 21-23 are pending.

	Claims 11-15 are withdrawn.

	Claims 1-10 and 21-23 are rejected.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        Sequence alignment between the xylanase of McBrayer and the xylanase of SEQ ID NO:12 of the instant application

US-12-940-952-48
; Sequence 48, Application US/12940952
; Patent No. 8580536
; GENERAL INFORMATION
;  APPLICANT: Vlasenko, Elena
;  APPLICANT:McBrayer, Brett
;  APPLICANT:Shaghasi, Tarana
;  TITLE OF INVENTION: Compositions for saccharification of cellulosic material
;  FILE REFERENCE: 11462-US-NP
;  CURRENT APPLICATION NUMBER: US/12/940,952
;  CURRENT FILING DATE: 2010-11-05
;  PRIOR APPLICATION NUMBER: US 61/259,014
;  PRIOR FILING DATE: 2009-11-06
;  NUMBER OF SEQ ID NOS: 305
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 48
;  LENGTH: 397
;  TYPE: PRT
;  ORGANISM: Aspergillus fumigatus
US-12-940-952-48

  Query Match             100.0%;  Score 2120;  DB 6;  Length 397;
  Best Local Similarity   100.0%;  
  Matches  397;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVHLSSLAAALAALPLVYGAGLNTAAKAKGLKYFGSATDNPELTDSAYVAQLSNTDDFGQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVHLSSLAAALAALPLVYGAGLNTAAKAKGLKYFGSATDNPELTDSAYVAQLSNTDDFGQ 60

Qy         61 ITPGNSMKWDATEPSQNSFSFANGDAVVNLANKNGQLMRCHTLVWHSQLPNWVSSGSWTN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ITPGNSMKWDATEPSQNSFSFANGDAVVNLANKNGQLMRCHTLVWHSQLPNWVSSGSWTN 120

Qy        121 ATLLAAMKNHITNVVTHYKGKCYAWDVVNEALNEDGTFRNSVFYQIIGPAYIPIAFATAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ATLLAAMKNHITNVVTHYKGKCYAWDVVNEALNEDGTFRNSVFYQIIGPAYIPIAFATAA 180

Qy        181 AADPDVKLYYNDYNIEYSGAKATAAQNIVKMIKAYGAKIDGVGLQAHFIVGSTPSQSDLT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AADPDVKLYYNDYNIEYSGAKATAAQNIVKMIKAYGAKIDGVGLQAHFIVGSTPSQSDLT 240

Qy        241 TVLKGYTALGVEVAYTELDIRMQLPSTAAKLAQQSTDFQGVAAACVSTTGCVGVTIWDWT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TVLKGYTALGVEVAYTELDIRMQLPSTAAKLAQQSTDFQGVAAACVSTTGCVGVTIWDWT 300

Qy        301 DKYSWVPSVFQGYGAPLPWDENYVKKPAYDGLMAGLGASGSGTTTTTTTTSTTTGGTDPT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DKYSWVPSVFQGYGAPLPWDENYVKKPAYDGLMAGLGASGSGTTTTTTTTSTTTGGTDPT 360

Qy        361 GVAQKWGQCGGIGWTGPTTCVSGTTCQKLNDWYSQCL 397
              |||||||||||||||||||||||||||||||||||||
Db        361 GVAQKWGQCGGIGWTGPTTCVSGTTCQKLNDWYSQCL 397


Sequence alignment between the beta-xylosidase of McBrayer and the beta-xylosidase of SEQ ID NO:16 of the instant application
US-12-940-952-206
; Sequence 206, Application US/12940952
; Patent No. 8580536
; GENERAL INFORMATION
;  APPLICANT: Vlasenko, Elena
;  APPLICANT:McBrayer, Brett
;  APPLICANT:Shaghasi, Tarana
;  TITLE OF INVENTION: Compositions for saccharification of cellulosic material
;  FILE REFERENCE: 11462-US-NP
;  CURRENT APPLICATION NUMBER: US/12/940,952
;  CURRENT FILING DATE: 2010-11-05
;  PRIOR APPLICATION NUMBER: US 61/259,014
;  PRIOR FILING DATE: 2009-11-06
;  NUMBER OF SEQ ID NOS: 305
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 206
;  LENGTH: 792
;  TYPE: PRT
;  ORGANISM: Aspergillus fumigatus
US-12-940-952-206

  Query Match             100.0%;  Score 4169;  DB 6;  Length 792;
  Best Local Similarity   100.0%;  
  Matches  792;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAVAKSIAAVLVALLPGALAQANTSYVDYNVEANPDLTPQSVATIDLSFPDCENGPLSKT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAVAKSIAAVLVALLPGALAQANTSYVDYNVEANPDLTPQSVATIDLSFPDCENGPLSKT 60

Qy         61 LVCDTSARPHDRAAALVSMFTFEELVNNTGNTSPGVPRLGLPPYQVWSEALHGLDRANFT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LVCDTSARPHDRAAALVSMFTFEELVNNTGNTSPGVPRLGLPPYQVWSEALHGLDRANFT 120

Qy        121 NEGEYSWATSFPMPILTMSALNRTLINQIATIIATQGRAFNNVGRYGLDVYAPNINAFRS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NEGEYSWATSFPMPILTMSALNRTLINQIATIIATQGRAFNNVGRYGLDVYAPNINAFRS 180

Qy        181 AMWGRGQETPGEDAYCLASAYAYEYITGIQGGVDPEHLKLVATAKHYAGYDLENWDGHSR 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AMWGRGQETPGEDAYCLASAYAYEYITGIQGGVDPEHLKLVATAKHYAGYDLENWDGHSR 240

Qy        241 LGNDMNITQQELSEYYTPQFLVAARDAKVHSVMCSYNAVNGVPSCANSFFLQTLLRDTFG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LGNDMNITQQELSEYYTPQFLVAARDAKVHSVMCSYNAVNGVPSCANSFFLQTLLRDTFG 300

Qy        301 FVEDGYVSSDCDSAYNVWNPHEFAANITGAAADSIRAGTDIDCGTTYQYYFGEAFDEQEV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 FVEDGYVSSDCDSAYNVWNPHEFAANITGAAADSIRAGTDIDCGTTYQYYFGEAFDEQEV 360

Qy        361 TRAEIERGVIRLYSNLVRLGYFDGNGSVYRDLTWNDVVTTDAWNISYEAAVEGIVLLKND 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TRAEIERGVIRLYSNLVRLGYFDGNGSVYRDLTWNDVVTTDAWNISYEAAVEGIVLLKND 420

Qy        421 GTLPLAKSVRSVALIGPWMNVTTQLQGNYFGPAPYLISPLNAFQNSDFDVNYAFGTNISS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GTLPLAKSVRSVALIGPWMNVTTQLQGNYFGPAPYLISPLNAFQNSDFDVNYAFGTNISS 480

Qy        481 HSTDGFSEALSAAKKSDVIIFAGGIDNTLEAEAMDRMNITWPGNQLQLIDQLSQLGKPLI 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 HSTDGFSEALSAAKKSDVIIFAGGIDNTLEAEAMDRMNITWPGNQLQLIDQLSQLGKPLI 540

Qy        541 VLQMGGGQVDSSSLKSNKNVNSLIWGGYPGQSGGQALLDIITGKRAPAGRLVVTQYPAEY 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 VLQMGGGQVDSSSLKSNKNVNSLIWGGYPGQSGGQALLDIITGKRAPAGRLVVTQYPAEY 600

Qy        601 ATQFPATDMSLRPHGNNPGQTYMWYTGTPVYEFGHGLFYTTFHASLPGTGKDKTSFNIQD 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 ATQFPATDMSLRPHGNNPGQTYMWYTGTPVYEFGHGLFYTTFHASLPGTGKDKTSFNIQD 660

Qy        661 LLTQPHPGFANVEQMPLLNFTVTITNTGKVASDYTAMLFANTTAGPAPYPNKWLVGFDRL 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 LLTQPHPGFANVEQMPLLNFTVTITNTGKVASDYTAMLFANTTAGPAPYPNKWLVGFDRL 720

Qy        721 ASLEPHRSQTMTIPVTIDSVARTDEAGNRVLYPGKYELALNNERSVVLQFVLTGREAVIF 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 ASLEPHRSQTMTIPVTIDSVARTDEAGNRVLYPGKYELALNNERSVVLQFVLTGREAVIF 780

Qy        781 KWPVEQQQISSA 792
              ||||||||||||
Db        781 KWPVEQQQISSA 792

Sequence alignment between the endoglucanase of McBrayer and the endoglucanase of SEQ ID NO:20 of the instant application


US-12-940-952-26
; Sequence 26, Application US/12940952
; Patent No. 8580536
; GENERAL INFORMATION
;  APPLICANT: Vlasenko, Elena
;  APPLICANT:McBrayer, Brett
;  APPLICANT:Shaghasi, Tarana
;  TITLE OF INVENTION: Compositions for saccharification of cellulosic material
;  FILE REFERENCE: 11462-US-NP
;  CURRENT APPLICATION NUMBER: US/12/940,952
;  CURRENT FILING DATE: 2010-11-05
;  PRIOR APPLICATION NUMBER: US 61/259,014
;  PRIOR FILING DATE: 2009-11-06
;  NUMBER OF SEQ ID NOS: 305
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 26
;  LENGTH: 335
;  TYPE: PRT
;  ORGANISM: Thermoascus aurantiacus
US-12-940-952-26

  Query Match             100.0%;  Score 1787;  DB 6;  Length 335;
  Best Local Similarity   100.0%;  
  Matches  335;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKLGSLVLALSAARLTLSAPLADRKQETKRAKVFQWFGSNESGAEFGSQNLPGVEGKDYI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKLGSLVLALSAARLTLSAPLADRKQETKRAKVFQWFGSNESGAEFGSQNLPGVEGKDYI 60

Qy         61 WPDPNTIDTLISKGMNIFRVPFMMERLVPNSMTGSPDPNYLADLIATVNAITQKGAYAVV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 WPDPNTIDTLISKGMNIFRVPFMMERLVPNSMTGSPDPNYLADLIATVNAITQKGAYAVV 120

Qy        121 DPHNYGRYYNSIISSPSDFQTFWKTVASQFASNPLVIFDTNNEYHDMDQTLVLNLNQAAI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DPHNYGRYYNSIISSPSDFQTFWKTVASQFASNPLVIFDTNNEYHDMDQTLVLNLNQAAI 180


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DGIRSAGATSQYIFVEGNSWTGAWTWTNVNDNMKSLTDPSDKIIYEMHQYLDSDGSGTSA 240

Qy        241 TCVSSTIGQERITSATQWLRANGKKGIIGEFAGGANDVCETAITGMLDYMAQNTDVWTGA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TCVSSTIGQERITSATQWLRANGKKGIIGEFAGGANDVCETAITGMLDYMAQNTDVWTGA 300

Qy        301 IWWAAGPWWGDYIFSMEPDNGIAYQQILPILTPYL 335
              |||||||||||||||||||||||||||||||||||
Db        301 IWWAAGPWWGDYIFSMEPDNGIAYQQILPILTPYL 335